per curiam:
Nos corresponde atender una querella contra un abogado-notario a quien se le imputa haber incurrido en violaciones a los Cánones 9, 17, 18 y 26 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Por entender que las actuaciones del querellado se apar-taron de las normas éticas que rigen el ejercicio de la pro-fesión, censuramos enérgicamente al Ledo. Benjamín Guz-mán Guzmán por su conducta.
*498I
El Ledo. Benjamín Guzmán Guzmán, el querellado en este caso, fue admitido al ejercicio de la abogacía y la no-taría en Puerto Rico el 30 de enero de 2002 y 28 de febrero de 2002, respectivamente. El licenciado Guzmán Guzmán fungió como representante legal del Sr. Jorge Luis Ríos Rosario en el caso, Jorge Luis Ríos Rosario v. Raquel Ortiz Alicea y Elianette Rivera, Civil Núm. BCU2006-0007, so-bre una petición de hábeas corpus, cuya sentencia dio ori-gen al procedimiento disciplinario que hoy atendemos. En-tendió el foro primario, y así lo hizo constar en la sentencia del caso antes mencionado, que el licenciado Guzmán Guz-mán faltó a los cánones del Código de Ética Profesional cuando hizo alegaciones falsas, a base de lo que le informó su cliente, en una petición de hábeas corpus. Veamos un resumen de los hechos que dieron lugar al procedimiento disciplinario que hoy nos ocupa.
A. Según surge de la sentencia que nos fue referida por el Tribunal de Primera Instancia, el 24 de octubre de 2005 la Sra. Raquel Ortiz presentó una querella contra su hija, la Sra. Elianette Rivera, al amparo del Subcapítulo V de la Ley Núm. 177 de 1 de agosto de 2003, conocida como Ley para el Bienestar y la Protección Integral de la Niñez, 8 L.P.R.A. see. 448,(1) por alegada agresión a uno de sus propios hijos. Dos de los hijos de la Sra. Elianette Rivera eran de su entonces esposo, el Sr. Samuel Rodríguez Maldonado, y otra menor reconocida solo por ella. El 17 de noviembre de 2005 el Tribunal Municipal de Aibonito emi-tió una orden ex parte para protección de los tres hijos de la Sra. Elianette Rivera y entregó la custodia de los menores a la Sra. Raquel Ortiz hasta que se celebrara la vista correspondiente. Para esa fecha, la Sra. Elianette Rivera y *499el Sr. Jorge Luis Ríos Rosario convivían. Así las cosas, el Tribunal Municipal citó al señor Ríos Rosado para la vista del caso Raquel Ortiz Alicea v. Elianette Rivera Ortiz, a celebrarse el 30 de noviembre de 2005. En dicha vista el Tribunal Municipal emitió una segunda orden de protec-ción en la que le otorgó la custodia provisional a la Sra. Raquel Ortiz con vigencia inmediata y hasta el 1 de marzo de 2006. Respecto al señor Ríos Rosario, el Tribunal Municipal dispuso que “podrá visitar a los menores”. Es impor-tante señalar que el señor Ríos Rosario no es el padre bio-lógico de la menor, sino que tras convivir con la Sra. Elianette Rivera y velar por el cuidado de la menor, decidió reconocerla voluntariamente como su hija en el Registro Demográfico. Esto, luego de que se suscitó el incidente de maltrato por el cual la Sra. Raquel Ortiz presentó la denuncia. Con posterioridad a estos eventos, la Sra. Elia-nette Rivera y el señor Ríos Rosario se separaron.
Así, sin vencerse aún la vigencia de la Orden de Protec-ción que otorgó la custodia temporal de los menores a la Sra. Raquel Ortiz hasta el 1 de marzo de 2006, el señor Ríos Rosario contrató los servicios del Ledo. Benjamín Guzmán Guzmán, el querellado en este caso, y presentó una petición de hábeas corpus (Petición) el 14 de febrero de 2006 ante el Tribunal de Primera Instancia, Sala Superior de Aibonito, en la que solicitó que se le devolviera la cus-todia de su hija. Entre las alegaciones más sobresalientes de la Petición se encuentran las siguientes:
[S]e entregó custodia temporera de todos los menores del ho-gar entregándolos a la abuela materna y quejosa Raquel Ortiz Alicea sin citar ni oír al peticionario quien es el padre biológico de la menor de dos años. (Enfasis suplido.)
La orden de protección emitida sin velar por los intereses de parte indispensable adolece de otorga[r\ tan siquiera relacio-nes paterno filiales efectivas al Peticionario de autos pese a este no ser convicto de delito alguno y/o acusación de maltrato, abandono. (Énfasis suplido.)
*500El Peticionario a quien se le removió ilegalmente la custodia y patria potestad de la menor en cuestión se le han violentado sus derechos constitucionales de debido proceso de ley al no haber sido intervenido por autoridad alguna y tan siquiera haber sido entrevistado por el Departamento de la Familia quien tienen jurisdicción en este tipo de casos. (Enfasis suplido.)
No existe orden de protección expedida válidamente por tribunal de Derecho y/o agencia administrativa que prive al pe-ticionario de la patria potestad y custodia de su hija menor de edad .... (Énfasis en el original.) Apéndice, Anejo II, págs. 12-13.
Por lo anterior, el señor Ríos Rosario entendió que se le violaron sus derechos constitucionales y legales. La Peti-ción fue firmada por el licenciado Guzmán Guzmán en ca-lidad de abogado y jurada, además, por el señor Ríos Rosario.
El 18 de abril de 2006 el Hon. Pedro Juan Pérez Nieves (juez Pérez Nieves), Juez Superior del Tribunal de Primera Instancia, Sala Superior de Aibonito, dictó sentencia sobre la Petición antes mencionada, en la que determinó que, según la prueba que se presentó ante su consideración, el mejor bienestar de la menor estaba en compañía de su padre legal, el señor Ríos Rosario. No obstante lo anterior, el juez Pérez Nieves expresó en la sentencia lo siguiente:
No podemos pasar por alto que el peticionario mintió al alegar que era el padre biológico de la menor. Aunque este no es un hecho determinante en cuanto a la realidad filiatoria y el bien-estar de la menor, no se trata de un hecho incidental o insig-nificante, de forma que podamos despacharlo como una inad-vertencia inconsecuente del peticionario o su abogado”. El haber alegado bajo juramento que siendo el padre biológico de la menor había sido privado de la custodia ilegalmente (párra-fo 6 de la petición), le abrió las puertas del remedio extraordi-nario del “hábeas corpus” con la celebración de una vista en un término perentorio. (Énfasis suplido.(2)
*501El juez Pérez Nieves formuló sus conclusiones luego de que, entre otras consideraciones, tomó conocimiento judicial del expediente del caso Raquel Ortiz Alicea v. Elianette Rivera Ortiz, visto en la Sala Municipal de Aibonito. El juez Pérez Nieves señaló que del mencionado expediente surge: (1) que luego de que el tribunal emitió una orden ex parte y señaló vista para el 30 de noviembre de 2005, el Sr. Jorge Luis Ríos Rosario fue citado a dicha vista habiéndose diligenciado la citación el 23 de noviembre de 2005, y (2) que ese mismo día, el señor Ríos Rosario presentó una mo-ción alegando que la Sra. Raquel Ortiz no le dejaba ver a su hija y que esta estaba mejor en su compañía, por lo que el Tribunal le ordenó comparecer a la vista y ordenó citar a un funcionario del Departamento de la Familia. Por lo anterior, el juez Pérez Nieves entendió que al señor Ríos Rosario sí se le reconoció la oportunidad de ser oído y no fue privado ilegalmente de la custodia de su hija, como alegó en la petición de hábeas corpus.
Luego de que el juez Pérez Nieves repudió el proceder del señor Ríos Rosario y refirió copia de la Sentencia a Fiscalía para la investigación correspondiente, señaló acerca del Ledo. Benjamín Guzmán Guzmán que este faltó a los Cánones 9 y 17 del Código de Ética Profesional, supra. En resumen, la Sentencia señala que el abogado tenía la obligación de cerciorarse de la veracidad de los hechos que su cliente le informó, pues a base de ello redac-taría, y de hecho redactó, la petición jurada de hábeas corpus que presentó ante el Tribunal de Primera Instancia. El foro primario entendió que el abogado “tenía la obligación adicional de advertir a su cliente sobre la importancia del juramento y sus consecuencias”;(3) esto con el propósito de que el cliente leyera con cuidado el escrito y pudiese corre-gir cualquier parte que no fuese cierta. Opinó el Tribunal *502de Primera Instancia que era inaceptable que el licenciado Guzmán Guzmán atribuyera a dicho tribunal haber adju-dicado la custodia de la menor sin citar al señor Ríos Rosario sin que antes verificara la veracidad de ese hecho, el cual era medular para presentar el hábeas corpus. Juzgó, además, que al incurrir en dicha conducta el abogado in-dujo a error al tribunal y atacó injustificadamente los pro-cesos celebrados en la Sala Municipal.(4) Así las cosas, el Tribunal de Primera Instancia refirió a este Tribunal la Sentencia emitida por el juez Pérez Nieves para que eva-luáramos una posible violación a los cánones de ética pro-fesional por parte del Ledo. Benjamín Guzmán Guzmán.
B. El 1 de septiembre de 2006 este Tribunal emitió una resolución en la que refirió este asunto al Procurador General para su evaluación y elaboración del informe correspondiente.(5) Luego de varios trámites procesales, el 21 de diciembre de 2006 el Procurador General sometió el informe requerido por este Tribunal. En el mencionado in-forme, el Procurador General hizo referencia a un escrito que presentó el querellado ante el Departamento de Justi-cia, Oficina del Procurador General, en reacción a la impu-tación de la posible violación a los cánones de ética profesional. En el mencionado escrito, el querellado indicó que nunca tuvo la intención de inducir a error al Tribunal de Primera Instancia y que realizó todas las alegaciones de buena fe e informadas, luego de evaluar todos los docu-mentos e información a su alcance. Añadió que la recomendación de presentar una petición de hábeas corpus que le hizo al señor Ríos Rosario fue en atención a los hechos que este le había relatado, y que concluir que su cliente era el padre biológico de la menor fue una “conclusión cierta, pru-dente y razonable”, pues en el certificado de nacimiento de la menor aparecía el señor Ríos Rosario como el padre de *503esta. Insistió en que no fue hasta que el abogado de la abuela materna de la menor contrainterrogó al señor Ríos Rosario cuando se percató que su cliente no era el padre biológico de la menor sino el legal.
No obstante lo anterior, el Procurador General concluyó que los hechos expuestos ante su consideración apuntaban a una posible violación al Canon 9, sobre conducta del abo-gado ante los tribunales; al Canon 17, sobre litigios injus-tificados; al Canon 18, sobre la falta de diligencia y negli-gencia en el desempeño de la labor encomendada, y al Canon 26, referente a los derechos y limitaciones en rela-ción con los clientes.(6) Así las cosas, el 27 de abril de 2007 ordenamos al Procurador General que presentara la que-rella en el caso de epígrafe, según lo dispuesto en la Regla 14(e) de nuestro Reglamento.(7)
C. Por todo lo anterior, y en cumplimiento con la orden de este Tribunal, el 3 de enero de 2008 el Procurador General(8) presentó una querella disciplinaria contra el licen-ciado Guzmán Guzmán en la que le imputó 4 cargos.
En el Primer Cargo se atribuyó al querellado haber in-currido en violación al Canon 9 del Código de Etica Profe-sional, supra, en relación con el deber de que todo abogado observe una conducta caracterizada por el mayor respeto, desalentando cualquier ataque injustificado contra el tribunal y sus componentes. Esto porque, según el Procura-dor General, el querellado preparó un escrito en el que atacó injustificadamente una actuación válida del tribunal *504sin corroborar si lo alegado en dicho escrito era correcto. Señaló el Procurador General que de las alegaciones y de los documentos que se anejaron a la Petición que el quere-llado presentó, en representación del señor Ríos Rosario, se deducía que este no había sido despojado ilegalmente de la custodia de su hija. De igual forma, el Procurador General indicó que el querellado alegó en la petición de hábeas corpus que la Orden de Protección dictada por el Tribunal Municipal no otorgaba relaciones paterno-filiales, aun cuando de la propia orden de protección surge que al señor Ríos Rosario se le reconoció que podía visitar a todos los menores.(9)
En el Segundo Cargo se le atribuyó al licenciado Guz-mán Guzmán la violación del Canon 17 del Código de Etica Profesional, supra, respecto a que la comparecencia de un abogado ante un tribunal debe equivaler a una afirmación sobre su honor de que en su opinión el caso de su cliente es digno de la sanción judicial. También se le imputó la viola-ción al mencionado Canon 17, en cuanto a que la firma de un abogado en una alegación equivale a certificar que ha leído la alegación y que de acuerdo con su mejor conoci-miento, información y creencia está bien fundada. Al res-pecto, según el Procurador General entendió, el licenciado Guzmán Guzmán indujo a error al Tribunal de Primera Instancia al incluir alegaciones en la Petición de hábeas corpus que indicaban que el señor Ríos Rosario había sido despojado ilegalmente de la custodia de su hija cuando ni siquiera revisó la orden de protección previo a preparar la referida petición.
El Tercer Cargo señala que el querellado infringió el Canon 18 del Código de Etica Profesional, supra, en relación con el deber del abogado de defender los intereses del cliente diligentemente. Esto es así por cuanto el querellado *505no corroboró la veracidad de los hechos que le relató su cliente a la hora de redactar la petición de hábeas corpus presentada ante el Tribunal de Primera Instancia, ni le explicó a su cliente el significado de lo expresado en el es-crito, o las posibles consecuencias de proveer información falsa o incorrecta bajo su firma y juramento, o ambos.
En el Cuarto Cargo el Procurador General imputó al licenciado Guzmán Guzmán haber incurrido en una falta al Canon 26 del Código de Etica Profesional, supra, al pre-sentar un escrito de hábeas corpus a base de alegaciones falsas, cuando lo propio era un pleito ordinario, pues es altamente impropio entablar pleitos viciosos e instigar fal-sas defensas y justificar dichos actos con el pretexto de que actuó siguiendo las instrucciones de su cliente.
Así las cosas, el 28 de febrero de 2008, notificada el 4 de marzo del mismo año, ordenamos al querellado a contestar la querella presentada en su contra en un término de 15 días contado a partir la notificación de la Resolución. (10) En cumplimiento con nuestra orden, el señor Guzmán Guz-mán contestó la querella oportunamente. En la contesta-ción, el querellado negó categóricamente que haya incu-rrido en violación de los Cánones 9, 17, 18 y 26 del Código de Etica Profesional, supra. En síntesis, alegó que el Pro-curador General le imputó la comisión de conducta impro-pia porque éste “no examinó el expediente confidencial so-bre el asunto civil Raquel Ortiz Alicea v. Elianette Rivera *506Ortiz, número BABPN200500032”, el cual el querellado entendió que “[ni] siquiera el Procurador General por su cargo, tiene acceso leg[í]timo al mismo conforme a las dis-posiciones que rigen la Ley [Núm.] 177, supra”. Contesta-ción a querella de 19 de marzo de 2008, págs. 14-15. Por esto, entendió el querellado que el Procurador General, al promover los cargos que aparecen en la querella en su contra, podía ser responsable de violar los cánones de ética profesional que le imputó al primero. Añadió, que el Pro-curador General violó el Artículo II, Sección 1 de la Carta de Derechos de Nuestra Constitución, porque en sus alega-ciones hace referencia a la paternidad de la menor, cues-tionando la dignidad de esta. Asimismo, argüyó el querellado que los cargos que le imputó el Procurador General eran “infundad [o] s de su faz”, pues entendió que el recurso de hábeas corpus presentado era el adecuado.
D. Vista la contestación a la querella presentada por el licenciado Guzmán Guzmán, el 30 de abril de 2008 nom-bramos a la Hon. Eliadís Orsini Zayas, ex Juez Superior del Tribunal de Primera Instancia, como Comisionada Especial (Comisionada) para que recibiera la prueba y nos presentara el informe correspondiente conforme a la Regla 14(h) del Reglamento de este Tribunal.(11) Luego de que la Comisionada analizó toda la prueba ante su considera-ción,(12) concluyó que el licenciado Guzmán Guzmán “pre-*507paró, presentó y fundamentó” un recurso de hábeas corpus en el cual expuso alegaciones incompatibles con la verdad, además de hacer referencia a omisiones —las cuales la Co-misionada entendió que no se cometieron— por parte del Tribunal Municipal con el propósito de sustanciar el re-curso presentado.
Entre las determinaciones de hechos que hizo la Comi-sionada indicó que en el curso de las vistas celebradas ante ella, el querellado aceptó que presentó el recurso de hábeas corpus sin haber hecho averiguaciones ni estudios sobre los hechos relacionados a la versión que ofreció el cliente cuando se entrevistó con él. En cuanto a la alegación del querellado de que no tuvo acceso al expediente del caso Raquel Ortiz Alicea vs. Elianette Rivera Ortiz porque este era confidencial, la Comisionada señaló que el querellado en sus escritos citó e hizo referencia al Art. 27 de la Ley Núm. 177 (8 L.P.R.A. sec. 446f), que dispone el procedi-miento para solicitar el examen de ese tipo de expedientes luego de cumplir con ciertos requisitos. Añadió que el que-rellado admitió que no hizo una petición por escrito al Tribunal para examinar el expediente y así preparar la Peti-ción de hábeas corpus de manera informada. Sin embargo, el querellado aceptó que examinó el expediente luego que se emitió la sentencia en el caso de hábeas corpus. Recalcó la Comisionada que examinó en su totalidad el expediente del caso, Raquel Ortiz Alicea v. Elianette Rivera Ortiz, y que “por su examen se confirmó que las alegadas omisiones y alegada violación al debido proceso de ley del cliente ... nunca ocurrieron”. Informe de la Comisionada de 31 de octubre de 2008, pág. 9. No obstante lo anterior, reconoció la Comisionada que el Procurador General falló en impu-tarle al querellado que en el hábeas corpus el querellado alegó que el Tribunal no había otorgado relaciones pater-no-filiales, cuando lo cierto es que la alegación del quere-llado fue que no se concedieron relaciones paterno-filiales efectivas. Aun así, la Comisionada concluyó que ese hecho *508no desvirtuó la médula de las imputaciones que se hicieron en contra del querellado, puesto que el escrito de hábeas corpus “está lleno de argumentos y señalamientos que no se ajustan a la verdad en relación con los incidentes y pro-cedimientos celebrados previamente a la radicación del re-curso de Habeas Corpus”. Id., págs. 9-10.(13)
Así, pues, la Comisionada recomendó que se le censure y reprenda con una enérgica advertencia de no volver a incurrir en este tipo de conducta pues, a pesar de lo repro-chable de esta, sus acciones no acarrearon mayores consecuencias. En atención a lo anterior, el 8 de mayo de 2009 el querellado presentó un escrito de impugnación del informe de la Comisionada, en el que solicitó ser exonerado de todos los cargos que le fueron imputados por entender que no cometió la conducta alegada por el juez Pérez Nieves, el Procurador General y la Comisionada. Con el bene-ficio del informe de la Comisionada y el escrito de impug-nación del querellado, el 8 de junio de 2009 el caso quedó sometido ante nuestra consideración. Veamos la normativa aplicable a los hechos que hoy nos ocupan.
II
A. El Código de Ética Profesional contiene los principios éticos que rigen la profesión de la abogacía en Puerto Rico.(14) Hemos expresado que el propósito de los cánones de ética es promover en los abogados un desempeño personal y profesional que vaya acorde con los más altos principios de conducta decorosa, pues ese desempeño beneficia tanto a la profesión de la abogacía como a la ciu-*509dadanía en general, así como a las instituciones de justicia del país.(15) Así, el Canon 9 del Código de Ética Profesional, supra, exige que “[e]l abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”. Dicho canon establece, además, que los abogados tienen la obligación de “desalentar y evitar ataques injus-tificados o atentados ilícitos contra los jueces o contra el buen orden en la administración de la justicia en los tribunales”.
Por otra parte, el Canon 17 del Código de Ética Profesional, supra, en lo pertinente, indica que la comparecencia de un abogado ante un tribunal debe equivaler a “una afirmación de su honor de que en su opinión el caso de su cliente es uno digno de la sanción judicial”. Al mismo tiempo, el mencionado Canon 17 establece que cuando un abogado firma una alegación en un caso significa que este ha leído la alegación y “de acuerdo con su mejor conocimiento, información y creencia está bien fundada”. Cónsono con lo anterior, hemos establecido que un abogado que presenta una demanda o una petición al tribunal sin tener toda la información necesaria para poder determinar si existe, o no, una causa de acción, ciertamente falla en actuar con la máxima diligencia que impone el Código de Ética Profesional.(16)
Por otro lado, el Canon 18 del Código de Ética Profesional, supra, establece en lo pertinente lo siguiente:
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable.
Este deber de desempeñarse en forma capaz y diligente no significa que el abogado puede realizar cualquier acto que sea conveniente con el propósito de salir triunfante en las causas del cliente. La misión del abogado no le permite que en de-*510fensa de un cliente viole las leyes del país o cometa algún engaño. Por consiguiente, al sostener las causas del cliente, debe actuar dentro de los límites de la ley, teniendo en cuenta no sólo la letra de ésta, sino el espíritu y los propósitos que la informan. No debe tampoco ceder en el cumplimiento de su deber por temor a perder el favor judicial ni la estimación popular. ...
Acerca del antes citado Canon 18 hemos resuelto que los abogados tienen el deber de defender los intereses de sus clientes de forma diligente, “desplegando su máximo conocimiento en la forma generalmente aceptada por los miembros de la clase togada, como adecuada y responsable”(17) Constituye una falta al citado Canon 18 cuando un abogado actúa con “indiferencia, desidia, despreocupación, inacción y displicencia en la tramitación de un caso”(18)
De la misma forma, el Canon 26 del Código de Ética Profesional, supra, señala en lo pertinente que es “altamente impropio” que un abogado aconseje transacciones o actos contrarios a la ley, entable pleitos viciosos o instigue falsas defensas “sin que pueda el abogado justificar dichos actos con el pretexto de que al actuar así, lo hizo siguiendo las instrucciones de su cliente”. Esto, pues, según dispone el mencionado canon, “[e]l abogado debe obedecer siempre su propia consciencia y no la de su cliente”.
Por otro lado, reiteradamente hemos dicho que al determinar la sanción disciplinaria que le impondremos a un abogado que incurrió en conducta impropia, evaluamos, entre otras cosas, “el previo historial del abogado; si se trata de una primera falta o de una conducta aislada, y si el abogado goza de buena reputación en la comunidad”(19) *511Así también, debemos considerar a la hora de imponer san-ciones a los abogados los daños causados a terceros como consecuencia de sus actuaciones antiéticas, sin que lo anterior se interprete como que se condonará conducta viola-toria del Código de Etica Profesional que rige la profesión de la abogacía bajo el pretexto de que no hubo mayores consecuencias.
B. Finalmente, según dispone la Regla 14(h) del Reglamento de este Tribunal, supra, corresponde al Comisionado Especial designado celebrar una vista para recibir la prueba y rendir un informe con sus conclusiones de Derecho. Al desempeñar una función similar al juzgador de instancia, el Comisionado Especial se encuentra en mejor posición para aquilatar la prueba testifical y adjudicar credibilidad, por lo que sus determinaciones fácticas merecen nuestra mayor deferencia. (20) Por lo tanto, aunque este Tribunal no está obligado a aceptar el informe de la Comisionada Especial en un procedimiento disciplinario contra un abogado, y podemos adoptar, modificar o rechazar tal informe, de ordinario sostendremos sus determinaciones de hecho, salvo que se demuestre prejuicio, parcialidad o error manifiesto.(21)
III
Con el beneficio de la normativa antes expuesta, evalua-mos los hechos que motivaron la presente querella para determinar si en efecto el licenciado Guzmán Guzmán co-metió los cargos imputados.
A. Como ya explicamos en detalle, los hechos que die-ron lugar al procedimiento disciplinario que hoy atende-*512mos tienen su origen en el momento cuando el Ledo. Ben-jamín Guzmán Guzmán fungió como representante legal del Sr. Jorge Luis Ríos Rosario en el caso Jorge Luis Ríos Rosario v. Raquel Ortiz Alicea y Elianette Rivera, Civil Núm. BCU2006-0007, sobre una petición de hábeas corpus. En la sentencia del mencionado caso el foro prima-rio hizo constar que, a su entender, el licenciado Guzmán Guzmán faltó a los cánones del Código de Etica Profesional cuando hizo alegaciones falsas en beneficio de su cliente en una petición de hábeas corpus presentada ante el Tribunal de Primera Instancia, Sala Superior de Aibonito. En sínte-sis, el querellado alegó en la mencionada Petición que su cliente era el padre biológico de una menor y había sido despojado ilegalmente de la custodia de ésta a través de una orden de protección del tribunal, la cual carecía de validez.
El tribunal que atendió la referida Petición entendió que fue inducido a error, pues tales alegaciones le abrieron las puertas al cliente del querellado para utilizar el reme-dio extraordinario del hábeas corpus con la celebración de vista en un término perentorio en lugar de un pleito ordi-nario de custodia. Asimismo, el juez de la Sala Superior que atendió la Petición reprochó las falsas acusaciones que se hicieron en el mencionado recurso contra el proceder de la Sala Municipal que emitió las órdenes de protección, pues tales alegaciones fueron infundadas. Por lo anterior, el Tribunal de Primera Instancia nos refirió la sentencia emitida sobre la petición de hábeas corpus donde se hizo constar las alegadas violaciones éticas del querellado. Tras varios eventos procesales, se presentó una querella contra el licenciado Guzmán Guzmán en la que se le imputaron 4 cargos por alegadas violaciones a los Cánones 9,17,18 y 26 del Código de Ética Profesional, supra.
Como cuestión de umbral, surge de las determinaciones de hechos del Tribunal de Primera Instancia que cuando se expidió la primera orden de protección a favor de los me-*513ñores —la cual fue promovida por la abuela materna de los menores en contra de la madre de estos— el cliente del querellado aún no había reconocido a la menor como hija suya y, además, convivía con la madre de esta. Para la segunda vista, en la que se otorgó otra orden de protección, el cliente del querellado había reconocido a la menor y ya no convivía con la madre de esta, por lo que el tribunal citó al cliente del querellado y le dio la oportunidad de ser oído. Aunque el tribunal le otorgó nuevamente la custodia de la menor a la abuela materna de esta por un tiempo determi-nado, se le permitió al cliente del querellado visitar a la menor. Lo anterior —excepto la citación del cliente por parte del tribunal— surge claramente de los documentos que el propio querellado unió a la petición de hábeas corpus que presentó en el tribunal. No obstante lo anterior, el querellado pudo fácilmente haber averiguado si su cliente fue citado por el tribunal para ser oído, o no, a base de preguntas a su cliente. También pudo haber solicitado exa-minar el expediente del caso que se vio ante la Sala Municipal sobre Orden de Protección de los menores, tal como hizo luego que se emitiera la sentencia que dio pie a este procedimiento disciplinario. Como consecuencia, el foro primario fue inducido a error pues las alegaciones plasma-das en la petición de hábeas corpus le abrieron las puertas al cliente del querellado para utilizar un remedio extraor-dinario, que conlleva la celebración de vista en un término perentorio, cuando lo que correspondía era un pleito ordi-nario de custodia.
Lo anterior demuestra que el querellado no fue diligente en la preparación de la Petición de su cliente sin siquiera hacer averiguaciones mínimas. El querellado atacó al tribunal infundadamente al decir que privó ilegalmente a su cliente de la custodia de su hija mediante una orden de protección que carecía de validez cuando esa no era la realidad. Lo que es más, según surge del informe de la Comisionada, durante las vistas celebradas ante esta el *514querellado admitió que redactó la referida Petición a base de lo que expuso su cliente, sin asegurarse de la verdad de lo aseverado por este. A base de sus acciones, intenciona-das o no, el querellado indujo a error al tribunal que aten-dió la Petición de su cliente. El hecho de que el tribunal falló a favor del cliente del querellado no quita que su con-ducta sea merecedora de ser señalada como de hecho fue señalada y recriminada en la sentencia emitida sobre la mencionada Petición de hábeas corpus.
Los abogados tienen la responsabilidad de representar a sus clientes de forma diligente y responsable, y deben ase-gurarse de la veracidad de los hechos a base de los cuales elaborarán el recurso correspondiente que presentarán y defenderán ante los tribunales de justicia del país. Así, los abogados tienen la obligación de desalentar y evitar ata-ques injustificados contra los jueces o el buen orden de la administración de la justicia, pues nada bueno augura a nuestra sociedad si perdemos el respeto hacia nuestras instituciones, máxime cuando se trata de una institución que su razón de existir es hacer justicia. Es el deber de la clase togada estudiar y reflexionar de manera diligente so-bre las disposiciones del Código de Ética Profesional que rige la profesión legal así como la jurisprudencia interpre-tativa, de manera que estén apercibidos de lo que son sus deberes para con la sociedad, sus clientes, compañeros y los tribunales de justicia. Actuar contrario a esto abre las posibilidades a incumplimientos éticos, teniendo como re-sultado las sanciones correspondientes.
Luego de analizar los hechos que motivaron la querella que atendemos hoy, somos de la opinión de que el Ledo. Benjamín Guzmán Guzmán se apartó de los principios éti-cos que rigen la profesión de la abogacía, y que todo abo-gado debe observar celosamente. Sin embargo, es impor-tante señalar que esta es la primera vez que se sigue un procedimiento disciplinario en contra del licenciado Guz-mán Guzmán y que este cuenta con una buena reputación *515entre sus conocidos.(22) Además, no hubo mayores conse-cuencias para con su representado y su causa de acción.
IV
Por haber incurrido en la violación de los Cánones 9, 17, 18 y 26 del Código de Ética Profesional, supra, censuramos enérgicamente la conducta del Ledo. Benjamín Guzmán Guzmán y le apercibimos de que si incurre nuevamente en conducta contraria a los cánones del Código de Ética Pro-fesional que rigen la profesión de la abogacía será sancio-nado rigurosamente.

Se dictará sentencia de conformidad.


 Raquel Ortiz Alicea v. Elianette Rivera Ortiz, Civil Núm. BABPN200500032, ante el Tribunal de Primera Instancia, Sala Municipal de Aibonito.


 Sentencia sobre Habeas Corpus emitida el 18 de abril de 2006, por el juez Pedro Juan Pérez Nieves del Tribunal de Primera Instancia, Sala Superior de Aibo-nito, pág. 5. Apéndice, Anejo VIII, pág. 52.


 Sentencia sobre Habeas Corpus emitida el 18 de abril de 2006, por el Juez Pedro Juan Pérez Nieves del Tribunal de Primera Instancia, Sala Superior de Aibo-nito, pág. 7, Apéndice, Anejo VIII, pág. 54.


 íd., pág. 8, Apéndice, Anejo VIII, pág. 55.


 Sala de verano integrada por el Juez Presidente Señor Hernández Denton, el Juez Asociado Señor Fuster Berlingeri y la Jueza Asociada Señora Fiol Matta.


 4 L.P.R.A. Ap. IX.


 “Una vez el Tribunal reciba la recomendación del Procurador General o del(de la) Directoría) de Inspección de Notarías, podrá ordenar el archivo y sobresei-miento de la queja, ordenar que se amplíe la investigación de la queja o someter el asunto a uno de sus Jueces para determinación de causa, quien informará su criterio y recomendaciones al Pleno. El Tribunal podrá imponer las sanciones que correspon-dan sin necesidad de trámites ulteriores cuando de la propia contestación surjan hechos que lo justifiquen. Luego de completado el trámite anterior, el Tribunal podrá ordenar alia la) Procurador(a) General que presente la correspondiente querella.” 4 L.P.R.A. Ap. XXI-A, R. 14(e).


 Por conducto de la procuradora general auxiliar, Lesy A. Irizarry Pagán.


 Esto último fue malinterpretado por el Procurador General pues, según surge de la petición de hábeas corpus, la alegación era que en la Orden de Protección no se habían otorgado relaciones paterno-filiales efectivas.


 Según la Regla 14(f) del Reglamento de este Tribunal, la cual dispone lo siguiente:
“Una vez presentada la querella, el(la) Secretario (a) la entrará en el libro de presentaciones correspondiente, e inmediatamente expedirá un mandamiento al(a la) abogado (a) o notario (a) involucrado requiriéndole que conteste la misma dentro de los quince (15) días de su notificación. El(la) Alguacil(a) hará la notificación de la querella y del mandamiento. Si no pudiere notificar personalmente a la parte que-rellada, lo informará así al Tribunal, el cual podrá ordenar que se le notifique de-jando los documentos en su oficina, durante horas regulares de trabajo, en un sobre con su debida dirección. De no poderse notificar de acuerdo con lo antes dispuesto, el(la) Secretario (a) notificará por correo certificado con acuse de recibo a la dirección que obre en el Registro de Abogados(as) del Tribunal y tal notificación será suficiente para todos los efectos de este Reglamento, aunque la carta sea devuelta.” 4 L.RR.A. Ap. XXI-A.


 “Se celebrará una vista para recibir la prueba sobre la querella. El tribunal podrá ordenar que se celebre ante sí o, en el uso de su discreción podrá nombrar un Comisionado Especial para que reciba la prueba y rinda un informe con sus deter-minaciones de hecho”. 4 L.P.R.A. Ap. XXI-A, R. 14(h).


 Según surge del informe que nos presentó la Comisionada, esta basó sus conclusiones en los escritos del Procurador General; la reacción del querellado en relación con las imputaciones que se le hicieron, tal cual surgen de sus comparecen-cias por escrito; los incidentes ventilados ante la Comisionada según constan en la minuta del 12 de junio de 2008; la Resolución de 25 de septiembre de 2008 mediante la cual la Comisionada tomó conocimiento judicial sobre asuntos del expediente del caso BABFN2005-0032, el que revisó personalmente en Aibonito; y el expediente del caso de hábeas corpus, BCU2006-0007, que se ordenó elevar a este Tribunal, y la Sentencia que se emitió en este último, que fue la que dio origen a estos procedimientos.


 Entre los argumentos del querellado que no se ajustan a la realidad de lo examinado en el expediente ante nuestra consideración, se encuentra el hecho de que el querellado alegó que no se citó ni oyó a su cliente en el proceso de protección para la menor, que la menor fue removida ilegalmente del señor Ríos Rosario y que no existía orden de protección expedida válidamente por tribunal alguno, entre otros argumentos.


 In re Vélez Barlucea, 152 D.P.R. 298, 311 (2000).


 In re González Cardona, 179 D.P.R. 548 (2010).


 In re Flores Ayffán I, 170 D.P.R. 126, 133 (2007).


 In re Grau Díaz, 154 D.P.R. 70, 76 (2001).


 íd.


 In re Arroyo Rivera, 148 D.P.R. 354, 361 (1999), citando a In re Soto, 134 D.P.R. 772 (1993); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993); In re Calderón Marrero, 122 D.P.R. 557 (1988).


 In re Hernández Vázquez, 180 D.P.R. 527 (2011); In re García Aguirre, 175 D.P.R. 433 (2009); In re Morales Soto, 134 D.P.R. 1012, 1016 (1994).


 In re Pagán Pagán, 171 D.P.R. 975 (2007); In re Morell, Alcover, 158 D.P.R. 791 (2003); In re Soto López, 135 D.P.R. 642, 646 (1994).


 Según surge de cartas de recomendación incluidas en el expediente ante nuestra consideración.